Citation Nr: 1048036	
Decision Date: 12/27/10    Archive Date: 01/03/11

DOCKET NO.  09-08 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for additional disability as a result of VA surgery 
performed in February 1971. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

J Fussell




INTRODUCTION

The Veteran served on active duty from July 1944 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal of an October 2008 rating decision, which denied the 
benefit sought on appeal.

The case was remanded in July 2009and April 2010 for additional 
development.  The case has now been returned to the Board.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

The Veteran underwent internal fixation and bone grafting during 
VA hospitalization in January and February 1971 for a pre-
existing right femoral fracture; resulting bone loss with 
shortening of the right femur and concomitant limp and pain are a 
reasonably foreseeable result thereof; and it is less likely as 
not that his residual disability was due to carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault, or an event not reasonably foreseeable as 
resulting from surgery during his 1971 VA hospitalization. 


CONCLUSION OF LAW

The criteria for compensation benefits under 38 U.S.C.A. § 1151 
for additional disability as a result of VA surgery performed in 
February 1971 are not met.  38 U.S.C.A. § 1151 (West 2002); 
38 U.S.C.A. § 3.380 (2010).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant 
in developing information and evidence necessary to substantiate 
a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159. 

Duty to Notify

When a complete or substantially complete application for 
benefits is received, VA will notify the claimant of: (1) any 
information and medical or lay evidence needed to substantiate 
the claim, and (2) what portion thereof VA will obtain, and (3) 
what portion the claimant is to provide (Type One, Type Two, and 
Type Three, respectively).  38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice was intended to be provided before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

A review of the record shows the Veteran was provided with pre-
adjudication VCAA notice by letter, dated in March 2008.  The 
Veteran was notified of the evidence needed to substantiate a 
claim for benefits under 38 U.S.C.A. § 1151.  The Veteran was 
also notified that VA would obtain service records, VA records, 
and records from other Federal agencies, and that he could submit 
private medical records or authorize VA to obtaining private 
medical records on his behalf.  

The Board remanded this case in July 2009 to inform the Veteran 
of how a disability rating or an effective date would be 
established if his claim were allowed, in accordance with a 
holding of the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006). This was done in a September 2009 RO letter to 
the Veteran; however, this was after the initial adjudication.  
Nevertheless, an error in failing to afford a preadjudication 
notice (timing-of-notice error) can be cured by notification 
followed by readjudication.  See Mayfield v. Nicholson, 499 F.3d 
at 1323-24; Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112, 122-24 (2004).  In this 
case the notification was prior to readjudication of the claim in 
the supplemental statements of the case (SSOC) in February and 
November 2010.  An SSOC constitutes a readjudication of a claim, 
even if it states that it is not a decision on the appeal. 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006); affm'd 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed.Cir. 2007) (a SSOC 
serves as a readjudication decision); see also Prickett, 20 Vet. 
App. at 377-78.  Moreover, as the claim is denied, no disability 
rating and effective date will be assigned as a matter of law. 
Therefore, there can be no possibility of any prejudice to the 
veteran with respect to any defect in the VCAA notice required 
under Dingess at 19 Vet. App. 473. See VAOPGCPREC 8-2003 (Dec. 
22, 2003); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
and Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

As for content of the VCAA notice, the documents substantially 
comply with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and, of Pelegrini, supra (38 C.F.R. § 3.159 notice); and 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
five elements of a service connection claim), aff'd Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  



Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable 
efforts to identify and obtain relevant records in support of the 
claims.  The RO has obtained the Veteran's service treatment 
records.  However, these have no bearing on the present claim.  
The Veteran declined the opportunity to testify in support of his 
claim.  

The VCAA duty to assist a Veteran in obtaining evidence is 
predicated on the requirement that the Veteran provide sufficient 
information to identify the relevant records.  38 U.S.C.A. 
§ 5103A(b)(1).  Following the Board remands in 2009 and 2010, the 
Veteran did not provide information as to any new private 
clinical sources that might have records pertaining to his claim.  
Attempts by the RO to obtain records of the St. Joseph's Hospital 
have been unsuccessful.  A response from the Baptist Memorial 
Hospital, formerly St. Joseph's Hospital, shows that they no 
longer had any records older than 1990.  A response from the St. 
Therese Hospital was shows that no records were found.  
Unfortunately, the Veteran waited several decades to file his 
claim for compensation and, as a result, many private clinical 
records are simply not available. 

A response from the VA Hines medical facility in Illinois shows 
that records of that facility were transferred to the VA Medical 
Center in Memphis, Tennessee in July 1974.  The RO has already 
obtain all records from the VA Medical Center in Memphis, 
Tennessee, but additional treatment records during the Veteran's 
1971 VA hospitalizations are not available.  

The case was remanded in April 2010 to attempt to obtain records 
of the Social Security Administration (SSA) concerning an award 
of disability payment.  See Golz v. Shinseki, 590 F.3d 1317, 
1320-1321 (Fed. Cir. 2010).  However, upon being contacted, the 
SSA indicated that all medical records pertaining to that award 
had been destroyed.  

The Veteran was afforded a VA examination in conjunction with 
this claim in December 2009, pursuant to the July 2009 Board 
remand.  Following the April 2010 Board remand the claim file was 
reviewed by another VA physician for the purpose of obtaining 
more definitive opinions.  Those opinions were obtained.  
Substantial, rather than absolute or strict, remand compliance is 
the appropriate standard for determining remand compliance under 
Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141 (1999); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The 
Board is satisfied with the efforts made to comply with the 2009 
and 2010 remands. 

As there is no indication that the Veteran was unaware of what 
was needed for claim substantiation nor any indication of the 
existence of additional evidence for claim substantiation, the 
Board concludes that there has been full VCAA compliance.  

Background

A 1971 VA Application for Hospital Treatment or Domiciliary Care 
shows that following hospitalization and treatment for a November 
1969 work-related back injury the Veteran was diagnosed with a 
herniation L5-S1 disc.  Symptoms and findings had increased to 
the point that surgery was considered.  He had been unable to 
work since that time.  He had a muscle spasm in the right hip in 
November 1970 while asleep at night and had been hospitalized at 
the St. Therese hospital the next day for a fracture of the right 
hip through an apparent bone tumor which appeared to be benign.  
It was noted that X-rays had revealed a fracture through the 
trochanteric area of the right femur and through a cystic area 
that apparently was fibrous dysplasia.  A through body bone 
series revealed no other pathologic lesions.  He was currently 
right lower extremity traction. 

The Veteran underwent VA hospitalization, in the VA Hines 
facility in Illinois, in January and February 1971.  The hospital 
summary reveals that in November 30, 1970, while getting out of 
bed, he sustained a fracture of his right femur in the 
subtrochanteric and inter-trochanteric regions.  There was no 
trauma; rather, he just externally rotated his right leg.  He had 
first been seen at another hospital where X-rays showed a right 
hip fracture. He went through delirium tremens at that facility 
and was transferred to this VA facility.  After consultation it 
was decided to do an open biopsy and internal fixation, and bone 
grafting.  An open biopsy was performed and he had a benign 
postoperative course.  The wound healed "per primam."  
Postoperative X-rays showed the fracture and graft were in 
satisfactory condition and he was discharged to be followed-up in 
a VA clinic.  

The Veteran underwent VA hospitalization, in the VA Hines 
facility in Illinois, in June and July 1971.  He was admitted for 
gastrointestinal symptoms.  He still had pain and discomfort in 
the right hip, secondary to surgery, with decreased motion.  He 
underwent a cholecystectomy and an incidental appendectomy, 
following which there was a postoperative infection.  The 
relevant discharge diagnoses were cholelithiasis and chronic 
cholecystitis, fibrous dysplasia of the right femur; 
postoperative wound infection.  

The Veteran underwent VA hospitalization, in the VA Hines 
facility in Illinois, in September and October 1972.  At 
admission he had a consultation with the orthopedic service who 
advised crutch walking and a return to the orthopedic clinic 
within 2 weeks. He had swelling over the old operation scar.  The 
swelling was increased during coughing and exertion, and the 
swelling was occasionally painful. He sometimes felt cramping 
pains over and near the swelling area.  The swelling was 
reducible and there was a fascia gap where the swelling was 
protruding.  He also had a history of a right femoral neck 
fracture with Jewett nail insertion and bone graft from the left 
iliac bone.  The abdominal area was examined for the swelling.  
He underwent an incisional hernia repair.  The discharge 
diagnoses were an incisional hernia, an old fracture of the right 
femoral neck, and cystic bony tumor of the right femoral neck, 
observed for but not proven.  

VA outpatient treatment (VAOPT) records show that in November 
1972 consideration was given to removing metallic inserts because 
the retained metal was causing painful abduction, so the 
Veteran's gluteal muscles were weak.  However, the Veteran 
desired conservative care. 

VAOPT records show that in August 1974 it was noted that the 
Veteran had been using a cane.  In March 1975 he complained of a 
history of pain in the greater trochanteric region on ambulation, 
and of having a limp which had become worse in the last two 
months.  He had not been using a cane.  He had a mild pelvic 
obliquity which was corrected with a built-up shoe.  An X-ray 
revealed no apparent change in the size of his femoral tumor.  

In July 1975 Dr. T. N. H. reported that the Veteran had large 
giant cell tumor of the right hip with a history of pathological 
fracture of the right hip in November 1970.  He was now totally 
and permanently disabled to do any type of work or follow any 
gainful occupation and had been disabled since November 1970.  

In December 2009 a VA physician examined the Veteran and reviewed 
the claim file, for the purpose of answering questions posed in 
the July 2009 Board remand.  It was noted that the Veteran had 
had a femoral fracture in late 1970 that was treated with 
curettage, bone grafting, and plate fixation in early 1971.  The 
Veteran indicated that it was at that time that he noticed a leg 
length discrepancy, which according to him was 5/8 of an inch 
shortening of the right leg.  He did not recall having this 
discrepancy prior to the fracture or fracture management but only 
thereafter.  He had used a cane in his left hand since then.  He 
did not complained of left hip pain but only right hip pain which 
he described as being 8 on a scale of 10 but he could not 
identify any aggravating or alleviating factors.  There were no 
motions or activities that caused flare-us of pain.  While at one 
time he had used a shoe lift, he had grown used to the leg 
shortening and no longer used one.  On the current examination he 
did not use a shoe lift.  He could ambulate 1 to 2 blocks.  His 
problem affected his activities of daily living because he would 
like to be able to ambulate further distances.  

On physical examination the Veteran walked with an antalgic gait, 
favoring his right side.  He was neurovascularly intact, with 
good sensation throughout his lower extremities.  Range of motion 
testing of the right hip was conducted.  There was no tenderness 
to palpation over the greater trochanter.  When supine on the 
examining table, his right medial malleolus was less than 1 
fingerbreadth shorter than on the left.  When both knees were 
flexed at 90 degrees, there was less than 1 fingerbreadth 
difference in knee height.  X-rays revealed that hardware was 
intact; and there was a fixed angle device, side plate and 
screws, through a proximal femoral lesion.  

The assessments were a healed pathological fracture with intact 
hardware and the presence of a lesion, in the right proximal 
femur; mild "left" leg discrepancy of less than 1 cm.; and 
moderate right hip pain.  The examiner commented that it was 
conceivable that pain could further limit function, particularly 
after the Veteran was on his feet all day but it was not feasible 
to attempt to express any of this in additional loss of motion as 
these matters could not be determined with any degree of medical 
certainty. 

In response to the questions posed, the examiner stated that in 
comparing the Veteran's condition prior to his 1971 surgery with 
that after the surgery, he was unable to do this because no 
evidence could be found in the record that clearly stated the 
Veteran's physical capacity prior to the fracture.  Neither the 
operative note nor the discharge summary made any comment upon 
the Veteran's physical examination upon discharge.  Thus, the 
examiner was not able to ascertain the Veteran's physical 
condition immediately prior to or immediately after his 1971 
surgery.  Similarly, as to the nature and extent of any 
additional disability attributable to VA treatment, the Veteran 
had currently a minor clinical leg length discrepancy on the 
right but at this point in time the examiner could not assess 
whether this was present prior to the fracture or immediately 
after the fracture.  With respect to VA fault, the examiner could 
not identify any areas that pertained to this and, so, could not 
opine whether it was as likely as not that any current disorder 
or aggravation of any pre-existing disorder was the result of VA 
medical treatment in February 1971.  The examiner was also unable 
to stated whether any such current disorder was a necessary 
consequence of the VA medical treatment or whether it was due to 
the natural progress of disease or injury that occurred prior to 
the February 1971 VA surgery.  The examiner further stated that 
his inability was because there was neither positive nor negative 
evidence.  

In a May 2010 statement the Veteran reported that had any 
problems after his accidental inservice gunshot wound of the 
right foot had healed.  

The Veteran's claim file was extensively reviewed by another VA 
physician in July 2010, after additional attempts were made 
following the April 2010 Board remand to obtain additional 
evidence.  With respect to the question of describing the 
Veteran's condition prior to his February 1971 surgery, there was 
no evidence or examination prior to the surgery that allowed the 
examiner to render an opinion.  Further, it was very unlikely 
that such an opinion could be rendered in the absence of pre-
injury X-rays and a complete examination by an orthopedist.  With 
respect to the question of additional disability, the Veteran had 
had a pathologic lesion with subsequent fracture requiring open 
reduction and internal fixation.  He now had a minor leg length 
discrepancy.  However, this was very common in fracture 
management, especially in pathologic lesions fracture management. 
This was not outside the expectable range of outcome and there 
was no reason to think that the Veteran's hospital care, medical 
and surgical management, were mismanaged.  With respect to the 
question of VA fault in creating additional disability, it was 
stated that in furnishing the hospital care there was absolutely 
no additional disability caused by carelessness, negligence, or 
lack of proper skill.  In fact, proximal femur fractures were 
difficult to manage by themselves, but especially so in the 
absence of normal bone, such as in the case with the pathologic 
femur fracture.  As to the question of natural progression, the 
Veteran had residual leg length discrepancy of approximately 1 
cm. and had degenerative disease of the right hip which could be 
contributed to by his leg length discrepancy.  However, the 
Veteran was 90 years old and right hip arthritis was not uncommon 
in the 90 year old population that was free of any hip fractures 
or pathologic femur lesions.  

Governing Law and Regulations

The Veteran's original claim for compensation under 38 U.S.C.A. 
§ 1151 for VA surgery performed in 1971 was received in January 
2008.  

Except as to claims based on Compensated Work Therapy (under 
38 C.F.R. § 3.361(A)(2)), 38 C.F.R. § 3.361(a) states 38 C.F.R. 
§ 3.361 governs original claims and claims to reopen for benefits 
under 38 U.S.C.A. § 1151 which are received on or after October 
1, 1997.  

Under 38 C.F.R. § 3.361(c) claims based on additional disability 
or death due to hospital care, medical or surgical treatment, or 
examination must meet the causation requirements of this 
paragraph and paragraph (d)(1) or (d)(2) of this section.  

38 C.F.R. § 3.361(c)(1) provides that to establish causation, the 
evidence must show that the hospital care, medical or surgical 
treatment, or examination resulted in the veteran's additional 
disability or death.  Merely showing that a veteran received 
care, treatment, or examination and that the veteran has an 
additional disability or died does not establish cause.  

38 C.F.R. § 3.361(c)(2) provides that hospital care, medical or 
surgical treatment, or examination cannot cause the continuance 
or natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure to 
timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress. 

38 C.F.R. § 3.361(c)(3) provides that additional disability or 
death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  

38 C.F.R. § 3.361(d) states that the proximate cause of 
disability or death is the action or event  that directly caused 
the disability or death, as distinguished from a remote 
contributing cause.  

38 C.F.R. § 3.361(d)(1)(i) provides that to establish that 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in furnishing 
hospital care, medical or surgical treatment, or examination 
proximately caused a veteran's additional disability or death, it 
must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability or death (as explained in paragraph (c) of this 
section); and VA failed to exercise the degree of care that would 
be expected of a reasonable health care provider.  

Also, 38 C.F.R. § 3.361(d)(2) provides that whether the proximate 
cause of a veteran's additional disability or death was an event 
not reasonably foreseeable is in each claim to be determined 
based on what a reasonable health care provider would have 
foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed.   


The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.

Analysis

The Veteran is service-connected for residuals of a gunshot wound 
of the right foot.  However, there is nothing in the record which 
shows that this in any way contributed to or caused the Veteran's 
initial right femoral fracture or the condition of his right 
femoral fracture following his February 1971 VA treatment.  In 
fact, the Veteran conceded as much in his May 2010 statement and 
the Board observes that this is consistent with the fact that 
this disorder has been rated as noncompensably disabling since a 
February 1945 rating decision granted service connection for the 
residuals of the gunshot wound.  

Regarding the Veteran's statements, in some circumstances lay 
evidence may establish a diagnosis or continuity of 
symptomatology, in some claims, e.g., claims for service-
connection (with continuity of symptoms being nexus evidence).  
Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed.Cir. 2009).  

Accordingly, the Board must assess the competency and credibility 
of the Veteran's lay statements regarding symptoms as 
establishing additional disability and fault.  Here, however, lay 
evidence is not competent to address an instance of fault, 
including negligence, upon the part of medical practitioners.  A 
layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998); see also 38 C.F.R. § 3.159(a)(1) and (2) defining, 
respectively, competent medical and lay evidence.  Where the 
determinative issue involves causation or a diagnosis, or in this 
case knowledge of medical standards relative to care and 
treatment, there must be competent evidence and, generally, lay 
statements are not competent evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Competent lay evidence is that not requiring 
specialized education, training or experience.  38 C.F.R. 
§ 3.159(a)(2).  Whereas, competent medical evidence is that 
provided by a person qualified through education, training, or 
experience to offer medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a)(1).  

While the Board may reject lay testimony as to medical causation 
on grounds of competency, the testimony may be relevant in terms 
of continuity of symptomatology on matters that require no 
specialized education, training or experience.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

However, lay evidence of continued postoperative pain right hip 
and a limp due to leg shortening is competent to establish the 
existence of additional disability.  The Board concedes that the 
Veteran had these following his 1971 surgery.  However, the case 
does not end there.  It must also be shown that this was not a 
reasonably expected outcome and there must be some VA fault. 

The only competent medical evidence of record addressing these 
matters are the 2009 and 2010 VA medical opinions.  The 2009 
examiner was unable to render an opinion, favorable or 
unfavorable, and focused on the absence of evidence.  However, 
the physician that rendered the 2010 opinion felt that the 
absence of such evidence did not preclude rendering an opinion.  
Unfortunately, that physician's opinions were all negative, i.e., 
do not support the claim.  

The physician rendering the 2010 opinion specifically found that 
as to additional disability, the leg length shortening was very 
common in fracture management, and was not outside the expectable 
range of possible outcomes, particularly when there was a 
pathologic lesion, as in the case of this Veteran.  The physician 
was also definitive in stating that there was "absolutely" no 
additional disability due to VA fault, again emphasizing the 
difficulty of managing fractures in cases where there was a 
pathologic femoral fracture.  It was also noted that the expected 
and reasonable outcome of leg length shortening could contribute 
to the development of degenerative right hip disease but that, 
even so, arthritis was not uncommon in those of advanced years, 
such as the Veteran in this case, even in the absence of past hip 
fractures or pathologic femur lesions.  

As this 2010 opinion was based upon a thorough review of his 
claims folder, the Board finds that it is supported by an 
adequate foundation.  Moreover, the examiner provided a rationale 
in support of his findings that was consistent with the evidence 
of record.  

Accordingly, as discussed in detail above, the probative and 
credible evidence of record supports the conclusion that any 
current right hip disability, including leg length shortening, 
degenerative disease, and symptom of pain are unrelated to fault 
of any kind stemming from VA treatment, including surgery in 
1971. 

In view of this, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for compensation benefits 
under 38 U.S.C.A. § 1151 for right hip pain and degenerative 
disease, as well as leg length shortening, claimed as due to 
surgery performed at a VA facility in 1971 and, so, the claim 
must be denied.  








ORDER

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability as a result of VA surgery 
performed in February 1971 is denied.  



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


